       Case 3:20-cr-01533-AJB Document 11 Filed 06/11/20 PageID.28 Page 1 of 2




 1
 2
 3                                                                    Jun 11 2020
 4
                                                                        s/ mariar
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                Case No.: 20MJ1745-MSB
11                Plaintiff,
12                                            ORDER EXTENDING TIME TO FILE
           v.
13                                            AN INFORMATION OR INDICTMENT
     MARIA JAUREGUI (1),                      AND EXCLUDING TIME PURSUANT
14                                            TO 18 U.S.C. § 3161(h)(7)(A)
     ARISBEL RODRIGUEZ (2),
15                Defendant.
16
17        The United States’ Motion for an Order Extending Time to File an Information or
18 Indictment and Excluding Time is hereby GRANTED.
19        Pursuant to Orders of the Chief Judge Nos. 18, 24, and 27—incorporated herein in
20 their entirety—“[a]ll grand jury proceedings” in the District were suspended for over two
21 months because the COVID-19 pandemic “greatly jeopardized the Court’s ability to obtain
22 an adequate spectrum of trial and grand jurors[.]” Grand juries were in session for half-
23 days on May 20, May 27, May 29, June 2, June 3, and June 4, but due to the large number
24 of cases filed during the judicial emergency and the United States’ corresponding need to
25 prioritize presentation of the cases based on the limitations in 18 U.S.C. § 3161(b), this
26 case was not presented for indictment to those panels. This case was scheduled to be
27 presented to a grand jury panel on June 5, 2020, which was within the applicable limitation
28 period under § 3161(b). However, without prior notice to the United States, the panel was
       Case 3:20-cr-01533-AJB Document 11 Filed 06/11/20 PageID.29 Page 2 of 2




 1 unable to achieve a quorum, and this case could not be presented. No grand jury will again
 2 be in session before the end of the period to file an information or indictment provided in
 3 § 3161(b).
 4         Based on these findings of fact, the Court further finds that the ends of justice served
 5 by taking such action outweigh the best interest of the public and the defendant in a speedy
 6 trial under 18 U.S.C. § 3161(h)(7)(A). In addition, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i)
 7 and (iii), the Court finds that a miscarriage of justice would result if time were not excluded
 8 under these unique circumstances, and that it is unreasonable to expect return and filing of
 9 an indictment in this case within the period specified in § 3161(b).
10         The time for the United States to file an Information or Indictment in this case is
11 extended until June 12, 2020, and the period from June 5, 2020 to June 12, 2020 is excluded
12 under 18 U.S.C. § 3161(h)(7)(A).
13       IT IS SO ORDERED.
           6/11/2020
14 Dated: _____________________                           ____________________________
                                                          HON. MICHAEL S. BERG
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
